Per Curiam.
The question presented in this case is whether the trial court erred in overruling the plea of inter-spousal immunity filed by the defendant, Junius I. Jackson, in an action brought against him by Eva Venus Lyles Jackson, plaintiff, to recover damages for personal injuries sustained by her in an automobile accident which occurred while the parties were husband and wife.
The plaintiff obtained a jury verdict in the amount of $8,000, and judgment was entered thereon.
The material facts show that the parties were married on June 28, 1969; that they were divorced from the bonds of matrimony on November 4, 1971; and that the accident in which the plaintiff sustained personal injuries occurred on August 9, 1970.
This case is controlled by our decision in Fountain v. Fountain, this day decided. There we held that the rule in Surratt, Adm'r v. Thomp*352son, 212 Va. 191, 183 S.E.2d.200 (September 1, 1971), abolishing inter-spousal immunity in automobile accident cases, was to be given only prospective effect from the date of the Surratt decision. Hence the trial court erred in giving Surratt retroactive effect by overruling the plea of inter-spousal immunity and in not dismissing the action.
The judgment of the court below is reversed and final judgment is here entered for the defendant, Junius I. Jackson.

Reversed and final judgment.